                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

BARRY PAXTON                                                                 PLAINTIFF
ADC #660117

V.                             No. 5:18CV00032-JLH-JTR

MICHELLE GRAY,
Assistant Warden, Ester Unit                                               DEFENDANT

                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

AND ADJUDGED that this case is hereby dismissed without prejudice.

       IT IS SO ORDERED 29th day of July, 2019.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
